Citation Nr: 1538343	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an effective date prior to March 12, 2009 for the increased evaluation of chronic intermittent low back pain from myofascial pain syndrome.

2. Entitlement to an effective date prior to March 12, 2009 for the increased evaluation of left shoulder rotator cuff tendonitis.

3. Entitlement to an initial 10 percent rating in excess of 10 percent for residuals of head injury.

4. Entitlement to an initial rating in excess of 10 percent for cervicalgia from myofascial pain syndrome.

5. Entitlement to an initial compensable rating for acne.

6. Entitlement to an initial compensable rating for right finger wart.

7. Entitlement to service connection for status post laparoscopy with fulguration of a hemorrhagic left ovarian cyst.

8. Entitlement to service connection for status post septoplasty for nasal obstruction from deviated septum.

9. Entitlement to service connection for chronic sinusitis.

10. Entitlement to service connection for chronic rhinitis.

11. Entitlement to service connection for sciatica.

12. Entitlement to service connection for forehead warts.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 2001 to June 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that in part granted service connection for residuals of head injury with a 10 percent evaluation, cervicalgia from myofascial pain syndrome with a 10 percent evaluation, and service connection for right index finger wart and acne, both with a noncompensable evaluation, and denied service connection for status post laparoscopy with fulguration of a hemorrhagic left ovarian cyst, status post septoplasty for nasal obstruction from deviated septum, chronic sinusitis, chronic rhinitis, sciatica, and forehead warts, and from a July 2010 decision by the RO in Boston, Massachusetts that granted an increased rating of 10 percent for both chronic intermittent low back pain from myofascial pain syndrome and left shoulder rotator cuff tendonitis effective March 12, 2009.

The Board notes that on her March 2009 substantive appeal of the RO's July 2007 rating decision, the Veteran marked that she only wished to appeal the issues of increased ratings for residuals of head injury, cervicalgia from myofascial pain syndrome, and acne. However, in August 2014, the RO issued a supplemental statement of the case for all ten issues listed on the July 2008 statement of the case and certified all ten issues to the Board, including entitlement to an initial compensable rating for right finger wart and entitlement to service connection for status post laparoscopy with fulguration of a hemorrhagic left ovarian cyst, status post septoplasty for nasal obstruction from deviated septum, chronic sinusitis, chronic rhinitis, sciatica, and forehead warts.  Thus, all of the above listed issues will be treated as if they are on appeal.  However, the Board notes that if the Veteran does not wish to pursue any of the issues, she may withdraw them in writing.

The Veteran has not requested a Board hearing with respect to the issues listed on the August 2014 statement of the case, but has requested a Board hearing with respect to the issues listed on the June 2014 statement of the case.

The issue of entitlement to service connection for depression has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues, so that the Veteran is afforded every possible consideration.  

In July 2014 the Veteran submitted VA Form 21-4142, Authorization for Release of Information, with respect to private treatment records held by a number of chiropractic and acupuncture offices.  The Veteran then submitted a VA Form 21-4142a in June 2015 listing each of those medical providers again as well as listing a number of other medical providers.  As those private treatment records have not yet been obtained, but may be relevant to the issues on appeal, they must be obtained.

Also, the Board notes that no VA treatment records since December 2009 have been associated with the Veteran's file.  Therefore, on remand, those records should be obtained as well.

In July 2014 the Veteran filed a VA Form 9 appealing the RO's denial of an effective date earlier than March 12, 2009 for the increased ratings for chronic intermittent low back pain from myofascial pain syndrome and left shoulder rotator cuff tendonitis.  On the form, the Veteran requested a Travel Board hearing.  Therefore, on remand the Veteran should be scheduled for her requested Board hearing on those two issues.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing with a member of the Board of Veterans Appeals with respect to his claims for an effective date earlier than March 12, 2009 for the increased ratings for chronic intermittent low back pain from myofascial pain syndrome and left shoulder rotator cuff tendonitis.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

2. After requesting any necessary releases from the Veteran, obtain all private treatment records identified on the Veteran's VA Form 21-4142a submitted in June 2015.

3. Obtain the Veteran's VA treatment records from December 2009 to present.

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






